DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teerlink (US20150118326), Proudgreen (https://www.proudgreenhome.com/news/try-watering-your-lawn-at-night-for-healthier-grass/), Current Results 1 (https://web.archive.org/web/20161018011747/https://www.currentresults.com/Weather/Utah/Places/salt-lake-city-temperatures-by-month-average.php), Current Results 2 (https://web.archive.org/web/20120511023831/https://www.currentresults.com/Weather/Utah/humidity-by-month.php), Lawn Doctor (https://www.lawndoctor.com/blog/summer-lawn-irrigation/), Bauer (“Necrotic ring spot on turf in Oregon”, Oregon State Univ. Ext. Service, 1995), and Dean (US20090099021).
Applicant’s claim:
-- A method of treating turfgrass for fungal disease, comprising:
applying an anti-fungal composition to soil covering plant roots of the turfgrass infected by a fungal disease at an average coverage density of about 0.0035 pound to about 0.0125 pound per square foot, wherein the anti-fungal composition comprises nitrogen at about 15 wt% to about 40 wt% nitrogen content, phosphorus, and potassium; and watering the turfgrass on a daily basis starting at a time from about 5:30 PM to about 12 AM midnight and completing watering prior to about 12:30 AM the next morning, wherein watering includes applying an average of 1/12 inch to 3/8 inch water to the turfgrass.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-2, 4, and 6, Teerlink teaches an anti-fungal composition for treating turfgrass comprising about 25 wt% to about 30% by weight of nitrogen, 5-10 wt% of phosphate, 5 to 10 wt% or potassium and 0.5 to 1.5 wt% sulfur, which reads on the claimed ranges of 15-40% of nitrogen, and the 1.8-8.8 wt% phosphorous, and 4.1 to about 16.6 wt% of potassium that are instantly claimed ([0036]) and further teaches wherein these formulations for treating turfgrass for fungal diseases are applied at rates of about 1 tablespoon per sq. foot of soil which is about 0.03 pounds per square foot (See entire document; [0030]; [0036, solid composition];). Teerlink teaches wherein the turfgrass can be watered up to daily with an amount of about 1 gal/sq foot which corresponds to about 1.61 inches ([0033]).
	Regarding claims 3, 5, and 7-8, Teerlink teaches wherein treating includes causing a visibly active fungal infection to go dormant, and therefore allow the grass to return to a condition where the fungal infection is no longer visible and thereby prevents/inhibits the fungal infection from spreading to other areas because Teerlink does not teach that the infection has not/does not spread to other areas (See examples). 
Regarding claims 9-10, Teerlink teaches wherein the anti-fungal composition is in the form of an aqueous solution or a solid/dry composition (See claims; [0036]; [0030-0031]). 
	Regarding claim 13, Teerlink teaches wherein the composition can be applied without further chemical fungicides (see [0002]).
	Regarding claim 14, Teerlink teaches wherein the nitrogen content is provided by urea mixed with ammonical nitrogen, etc. (see [0024]; Claim 3).
	Regarding claim 17, Teerlink teaches wherein the potassium source material is soluble potash (See [0005]; [0028]; [0040]; [0042], etc.).
	Regarding claim 18-19, Teerlink teaches wherein the composition can further comprise copper, iron, manganese, zinc, or combinations thereof which obviously include the claimed combination of three or more of these (See [0027]).
	Regarding claim 20, Teerlink teaches wherein the composition can comprise from 0.002 wt% to about 0.01 wt% metal, e.g. copper, manganese, zinc which reads on the 0.01 to 0.2 wt% copper and/or manganese and/or zinc instantly claimed ([0027]).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-2, 4, 6, 10-14, 17-20, Teerlink does not teach watering the turfgrass on a daily basis starting at a time from about 5:30 pm to about 12 AM (midnight) and completing watering prior to about 12:30 AM and wherein the amount of water applied is an average of 1/12 to 3/8 inch. Teerlink also does not teach wherein the watering begins after the temperature drops below 80 °F on from 75% to 100% of the watering days. However, this deficiency in Teerlink is addressed by Proudgreen, Current results 1, Current Results 2, and Lawn Doctor.
	Proudgreen teaches that watering lawns/turfgrass at night allows the grass to utilize water far more efficiently than during the day and also much less water is lost to evaporation (See entire document). Current results 1 teaches summer temperatures at night in Utah are on average from 48-63 °F (May-August) and high temperatures during the day from (May-August are 72-91 °F (see average temp table) which reads on the about 85 to about 105 °F instantly claimed in claims 11-12, and Current Results 2 teaches that the relative humidity on summer days is on average from May to August, from 36-49% (See table).  
	Lawn Doctor teaches that lawns need from 1-1.5 inches of water a week which reads on the 1/12 to 3/8 average daily that is instantly claimed (See watering frequency).
	Teerlink also does not specifically teach wherein the amount of the composition applied is about 0.0035 pounds to 0.0125 pounds/sq foot. However, as is taught by Bauer it was known to apply NPK fertilizer at rates which fall within the claimed rates to help treat/prevent fungal infections, specifically about 0.005 pounds per square foot of a 20-10-10 (N-P-K) fertilizer (See pg. 2, fertilizer). 
	Regarding claims 8, Teerlink does not specifically teach wherein the treating includes treating at about 0.0075 pound to about 0.0125 pound/sq foot and wherein preventing spreading is done by application at rates of about 0.0035 pound to about 0.0075 pound/sq foot. However, as discussed above Teerlink teaches that the claimed composition can be applied at about 1 tablespoon per square foot (See [0030]; [0036]), and Bauer teaches that it was known to apply NPK fertilizer at rates which fall within the claimed rates to help treat/prevent fungal infections, specifically about 0.005 pounds per square foot of a 20-10-10 (N-P-K) fertilizer (See pg. 2, fertilizer). 
 	Thus, it would have been routine for one of ordinary skill in the art to optimize the application rate of the claimed composition for treating fungal infections in turfgrass because Teerlink and Bauer already recognize that the claimed composition whereby nitrogen, phosphorous and potassium are all present in amounts which overlap those instantly claimed are useful for controlling fungal infections in grass, specifically the same fungal infections that are instantly disclosed, e.g. necrotic ring spot, and it is known,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claims 15-16, Teerlink does not specifically teach wherein the phosphorous content is provided by ammonium phosphate and/or potassium phosphate and/or wherein the potassium content is provided by potassium phosphate, potassium nitrate, etc. However, this deficiency in Teerlink is addressed by Dean. Dean teaches composition that is a fertilizer and fungicide (See abstract), Dean teaches wherein the composition can be in the form of a solution or dry/solid matter that is applied to soil (see [0027]), and further teaches wherein the fertilizer/nutrients can include potassium phosphate, ammonium phosphate, and potassium nitrate or potassium phosphate which are specific phosphate and potassium sources that are instantly claimed in claims 15-16 ([0049]; [0050]; [0084-0086]). 
	
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to water the turfgrass during the night and to achieve the claimed amounts of water as is instantly claimed because, Proudgreen teaches that watering lawns/turfgrass at night allows the grass to utilize water far more efficiently than during the day and also much less water is lost to evaporation and Lawn Doctor teaches that lawns need from 1-1.5 inches of water a week which reads on the 1/12 to 3/8 average daily. Regarding the temperatures/humidity that are instantly claimed as is evidenced/taught by Rss weather and Current results teach that these are known temperatures for Utah in the summer, e.g. when turfgrass is growing, etc. and as such these temperatures would also be present when the Teerlink composition and methods are being done because Teerlink is the instant inventor and is still based in Utah, where applicant is/has practiced the instant invention. 
It also would have been obvious to one of ordinary skill in the art to apply the composition to the turfgrass/soil in the instantly claimed amounts and to use as the phosphate source ammonium phosphate and as the potassium source potassium nitrate because Teerlink does not limit what sources the phosphate and potassium fertilizer components can be taken from and as is taught by Dean it was known to use ammonium phosphate and potassium nitrate and phosphorous and potassium sources for fertilizers and for fungicidal activity. Thus, it would have been obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have rendered the previous claim objection and rejections under 112(b) moot and these rejections are hereby withdrawn.
	Applicant’s arguments with respect to the 103 rejections have been fully considered but are not persuasive at this time. 
Firstly, applicants argue that Teerlink, Bauer, and Dean do not suggest applicant’s watering time or watering daily. The examiner respectfully points out that she never asserted these references did teach this limitation as this limitation is taught by Proudgreen, Current Results, and Lawn Doctor as discussed above. Teerlink does teach watering the grass daily when treating fungal infections with the same dry/solid NPK fertilizer as is instantly claimed and discussed above. Therefore, Teerlink teaches that it is necessary to water in the dry NPK fertilizer daily for treatment of fungal infections in lawns (See sections cited above). Applicant’s argue that it was not known in the art to water grass at night as conventional teaching teaches that this promotes fungal infection. However, in areas where there are high/very warm temperatures during the day night watering is known to be done at night because this limits/slows the evaporation of the water being applied to the turf which is especially important in areas of drought/water restrictions, e.g. Utah, Colorado, California, etc. Thus, it would have been obvious at the time of the instant filing to water the turfgrass during the night and to achieve the claimed amounts of water as is instantly claimed because, Proudgreen teaches that watering lawns/turfgrass at night allows the grass to utilize water far more efficiently than during the day and also much less water is lost to evaporation and Lawn Doctor teaches that lawns need from 1-1.5 inches of water a week which reads on the 1/12 to 3/8 average daily. Regarding the temperatures/humidity that are instantly claimed as is evidenced/taught by Rss weather and Current results teach that these are known temperatures for Utah in the summer, e.g. when turfgrass is growing, etc. and as such these temperatures would also be present when the Teerlink composition and methods are being done because Teerlink is the instant inventor and is still based in Utah, where applicant is/has practiced the instant invention. 
It also would have been obvious to one of ordinary skill in the art to apply the composition to the turfgrass/soil in the instantly claimed amounts and to use as the phosphate source ammonium phosphate and as the potassium source potassium nitrate because Teerlink does not limit what sources the phosphate and potassium fertilizer components can be taken from and as is taught by Dean it was known to use ammonium phosphate and potassium nitrate and phosphorous and potassium sources for fertilizers and for fungicidal activity. Thus, it would have been obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Applicant’s then argue that even if the prior art renders the method obvious they have unexpected results. The examiner respectfully disagrees because Teerlink teaches that it was known to daily water turfgrass being treated with NPK fertilizers to control/treat fungal infections in turf (See sections cited above), specifically in the instant case, US20150118326 broadly teaches an anti-fungal composition for treating turfgrass comprising about 25 wt% to about 30% by weight of nitrogen, 5-10 wt% of phosphate, 5 to 10 wt% or potassium and 0.5 to 1.5 wt% sulfur, which reads on the claimed ranges of 15-40% of nitrogen, and the 1.8-8.8 wt% phosphorous, and 4.1 to about 16.6 wt% of potassium that are instantly claimed ([0036]) and further teaches wherein these formulations for treating turfgrass for fungal diseases are applied at rates of about 1 tablespoon per sq. foot of soil which is about 0.03 pounds per square foot (See entire document; [0030]; [0036, solid composition]), and further teaches wherein the turfgrass can be watered up to daily ([0033]). Proudgreen teaches that to prevent the water from prematurely evaporating, it was known to water turf at night and LawnDoctor teaches that it was known to water grass/turf with the same amounts of water instantly claimed. Thus, contrary to applicant’s arguments it appears that the instantly claimed method is still rendered obvious over the prior art at this time because it does not appear that applicant’s unexpected results are actually unexpected when taken in view of the combined prior art as is discussed above.

	Applicants have then provided an affidavit from Steven Teerlink which is addressed below.
Declaration under 1.132
Steven Teerlink provided a declaration under 1.132, filed 04/06/22. The Declaration meets the formal requirements. In the most relevant part, the Declaration discusses conventional wisdom for treating fungal infected lawns, specifically lawns infected with necrotic ring spot. A Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). 
The relevant criterion here is No. 5, whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness. The conventional wisdom regarding watering lawns with fungal infections, specifically necrotic ring spot. The examiner first respectfully notes that the fungal infections are not limited to necrotic ring spot, and secondly that  US2050118326 teaches that the same solid/granulated NPK fertilizers were known in the art to be useful for controlling fungal infections in turf and it was necessary to water them in, e.g. to dissolve the active into the soil/turf/roots for the NPK fertilizer to work (See entire document; [0030-0031]; [0033]; [0036, solid composition]; [0024]; Claim 3; [0002]; [0005]; [0028]; [0040]; [0042]; [0027]; examples). 
Further, Mr. Teerlink discusses that US20150118326 makes no recognition of frequent watering within pre-determined evening timeframes. The examiner agrees with this assessment. However, the rejection is not an anticipatory rejection and as such each and every feature does not need to be taught by US20150118326 contrary to Mr. Teerlink’s arguments/comments. US20150118326 does teach applying the same NPK fertilizers having the same percentages of N, P, and K to turf to control fungal infections in the turf, specifically necrotic ring spot, and further teaches watering in the NPK fertilizer which functions as anti-fungal treatment daily (See sections cited above). Further, with regards to watering daily, US20150118326 teaches watering daily (See sections cited above). US20150118326 merely does not specify the time of day the watering occurs and the specifically claimed amounts. However, this is taught by Proudgreen, Current Results, and Lawn Doctor as discussed above. Further, because these were known amounts to water lawns with and it was known to water lawns at night to prevent the evaporation Mr. Teerlink then further states, that it was surprisingly found that treating grass by the method of US20150118326, wherein the watering is done less frequently or is done earlier in the day during higher temperatures is not nearly as effective as the current method. Firstly, the examiner notes that the teachings of US20150118326 are not limited to the exemplified methods, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In the instant case, as is discussed above US20150118326 broadly teaches an anti-fungal composition for treating turfgrass comprising about 25 wt% to about 30% by weight of nitrogen, 5-10 wt% of phosphate, 5 to 10 wt% or potassium and 0.5 to 1.5 wt% sulfur, which reads on the claimed ranges of 15-40% of nitrogen, and the 1.8-8.8 wt% phosphorous, and 4.1 to about 16.6 wt% of potassium that are instantly claimed ([0036]) and further teaches wherein these formulations for treating turfgrass for fungal diseases are applied at rates of about 1 tablespoon per sq. foot of soil which is about 0.03 pounds per square foot (See entire document; [0030]; [0036, solid composition]), and further teaches wherein the turfgrass can be watered up to daily and does not specify any particular time and as such can be done any time (day or night) ([0033]).
	Thus, contrary to the arguments provided by Mr. Teerlink in the affidavit the instant method is still obvious over the combination of prior art because it does not appear that applicant’s unexpected results are actually unexpected when taken in view of the combined prior art as is discussed above at this time.

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616